EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 2016904884, filed in Australia on 28 November 2016 has been received.

Claim Interpretation - 35 U.S.C. 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
In claim 34, the limitation “…by a securing means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “prevented from rotating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In claim 45, the limitation “…by a connector means…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “is detachable and attaches to” without reciting sufficient structure to achieve the function. 
In claim 46, the limitation “…a pressure regulation means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for generating negative pressure in the collection vessel” without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 34, 42, 45 and 46 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
In claim 35, the limitation “…a securing means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “… one or more grooves disposed on a surface of the lumen …” and “…one or more corresponding ribs on the penetration component …” 
In claim 43, the limitation “…an anchoring means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “… a hinged clamp …”
If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitations are written as a function to be performed and the claims do not recite sufficient structure, material, or acts for performing the claimed function.

Examiner’s Comment 
The rejections of claims 30, 33 and 35 under 35 USC § 112 are withdrawn in view of the amendments filed 20 May 2022. 

Allowable Claims
Claims 30-32, 34-41, 43-47 and 49-52 are allowed.
Reasons for Allowance
Applicant’s arguments filed 20 May 2022 regarding Li; Jiangming (US 20120109111 A1), Pokorney, James L. (US 20050149093 A1), Spenciner; David B. et al. (US 20170086966 A1), Atashroo; David A. et al. (US 20180021486 A1), Opie; John C. et al. (US 20060195069 A1) and Ellingwood; Brian A. (US 20080004640 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Li, the closest art of record, lacks a penetration component having a portion with an outer diameter larger than remaining portions of the penetration component and which causes initial suction of the fluid collection into the cannula. At most, Li describes that the penetration component is dimensioned to fit into the cannula (¶ [0085] FIG. 2A shows a method (200a) of using a fenestration system 100 for inserting the fenestration screw 104 (i.e., drainage screw) into a cyst 206). 

Another cited reference, Pokorney, discloses a tight tolerance between a penetration component and a cannula (¶ [0116] The outside diameter of the distal portion 124 of Ventricular Tool 118 is slightly undersized relative to the inside diameter of the Conduit 2 and Ventricular Connector 1 to allow passage of the tool yet form a nearly blood tight sliding seal). However, Pokorney lacks a penetration component having a portion with an outer diameter larger than remaining portions of the penetration component and which causes initial suction of the fluid collection into the cannula. Pokorney’s cannula instead has a constant outer diameter instead of a localized wider portion. 

Also of record, Redmond; Anthony Damien (GB 2313316 A) discloses a surgical drain insertion device including a penetration component slidably engaged with a cannula (p. 6, lines 20-30, Referring to FIGURES 1 and 2 of the invention the insertion device comprises a tube member 10 and a penetrator 30). 
However, Redmond lacks a penetration component having a portion with an outer diameter larger than remaining portions of the penetration component and which causes initial suction of the fluid collection into the cannula. At most, Redmond shows a general tight fit between tube member 10 a penetrator 30 (Fig. 1). The penetration component has a threaded component which is configured as an auger, but does not form a seal with the cannula (p. 7, lines 15-20, the thread on the portion 34 is of rounded, noncutting profile). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Beane; Richard M. et al. (US 20090082778 A1) discloses an applicator for an apical connector (¶ [0003], [0024], [0070] FIGS. 3A and 3B … Hemostatic connection assembly 300), including a penetration component slidably engaged with a cannula (¶ [0075], FIGS. 4 and 5, hemostatic connection assembly 300 is positioned on an applicator 400 for use during the procedure). However, Beane’s penetration component lacks a portion having an outer diameter larger than remaining portions of the penetration component. Instead, Beane prevents blood leakage by minimizing a gap along the lengths of the penetration component and cannula (¶ [0076], The annular gaps between mounting element 400 and extension portion 330 provide flow resistance to substantially prevent blood loss before extension portion 330 is occluded).

Bell; Stephen G. et al. (US 20080171989 A1) describes a surgical access device (¶ [0001], [0009], [0010], [0069], FIG. 1. An access device 10), including a penetration component slidably engaged with a cannula (¶ [0070] The elongated member 11 may have a secondary elongated member 18 disposed within the inside lumen 16); wherein the penetration component has a portion having an outer diameter larger than remaining portions of the penetration component (¶ [0070], The obturator 18 may include a sealing member 22 formed or coupled to the outside wall 21 of the obturator 18 … This sealing member is adapted to form a fluid tight seal between the inside lumen 16 of the elongated member and the outside wall 21 of the obturator 18). 
However, Bell does not generate negative pressure with sealing member 22 and at most prevents fluid leakage (¶ [0070], This seal 22 is particularly designed to prevent fluid, even fluid under pressure, from leaking from a space S located distal to the end of the obturator 20 between the obturator and the inside lumen). 
Reich; Harry et al. (US 5009643 A) discloses a trocar and sleeve including a penetration component slidably engaged with a cannula (col. 2, lines 20-25, device, generally indicated at 10 in FIG. 3, which device includes a trocar sleeve 11 and a trocar 12, which is inserted in the sleeve 11); wherein the penetration component has a portion with an outer diameter larger than remaining portions of the penetration component (col. 2, lines 65-70, The trocar is also provided with a stop 37 which is formed by an annular flange). However, Reich lacks a widened portion that causes initial suction of the fluid collection into the cannula and instead configures the stop 37 to prevent the penetration component from advancing beyond a predetermined length along the cannula (cols. 2-3, lines 65-5, to allow the tip to extend through the proximal end of the sleeve 11, as illustrated in FIG. 3, when the stop 37 is in contact with the proximal end of the sleeve). 
Jenkins; Thomas R. et al. (US 20170056043 A1) describes an apparatus including a penetration component slidably engaged with a cannula (¶ [0067] The rotatable shaft 2646 is rotatably disposed within the cutter tube 2644 such that the rotatable shaft 2646 rotates independently relative to the cutter tube 2644 and such that the cutter tube 2644 is capable of moving longitudinally independently relative to the rotatable shaft 2646). However, Jenkins lacks a widened portion of the penetration component and instead dimensions portions of the device with a small gap in order to promote efficient cutting of tissue (¶ [0070], the inner diameter defined by the sharp annular distal edge of the cutter tube 2644 may define a gap with the effective outer diameter OD of the helical flight 2664 that is between approximately 0.0005 inches and approximately 0.002 inches). 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781